Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered May 14, 1997, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defendant’s claim that he acted as agent of an undercover police officer while purchasing and selling narcotics (see, People v Herring, 83 NY2d 780). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Rosenblatt, Ritter and Florio, JJ., concur.